DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered as follows:
Applicant argues that the objection to the drawings should not be maintained in view of the replacement sheet. This argument is persuasive. Therefore the objection is not maintained.
Applicant argues that the 35 USC 112(b) rejection for claim 41 should not be maintained in view of the amendments.  However, Claim 41 contains the trademark/trade name “bluetooth”.  Therefore, the rejection is maintained.  Suggest replacing term with non-trademark definition.
Applicant argues that the 35 USC 102 and 35 USC 103 rejections for the independent claims should not be maintained in view of “with respect to the first data processing device, Johnson teaches the parking assistance control unit 200 is specifically configured to control the parking process”. However, a new ground of rejection(s) is made in view of the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As per Claim 21, 34, 36, 38, 40, “wherein the first data processing device is not configured to control the parking process” as per line 4-5, 5-6, 7-8, 6-7, and 9-10 is not expressly, implicitly, or inherently disclosed by the specification as filed.
As to express disclosure, the specification as filed does not recite “wherein the first data processing device is not configured to control the parking process”. Accordingly, the specification as filed does not expressly disclose the subject matter in the claim language.
As to implicit disclosure, the specification as filed as per Page 17 Lines 18-21 does recite that the parking controller is configured to park and/or unpark a motor vehicle semi-autonomously or fully autonomously. However, Page 10 Lines 24-30 The first data processing device is transmitting the environment sensor data to the parking controller. Page 29 Lines 4-7 recites the parking controller is indirectly connected to the sensor unit with the aid of first data processing device.  Page 18 Lines 1-5 the parking control unit is configured to ascertain a distance of a motor vehicle to an object in the environment of the motor vehicle based on the environment sensor data, such as during a parking and/or unparking maneuver of the motor vehicle.  Accordingly, the specification as filed does not implicitly disclose the subject matter in the claim language.
As to inherent disclosure, embodiments in the Specification as filed do not necessarily feature the claimed subject matter. As discussed above, Page 17 Lines 18-21 does recite that the parking controller is configured to park and/or unpark a motor vehicle semi-autonomously or fully autonomously. However, one of ordinary skill in the art from this disclosure would not conclude that the 
For these reasons, claim 21, 34, 36, 38, and 40 includes subject matter that which was not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the time the application was filed, had possession of the claimed invention. Claim 21, 34, 36, 38, and 40 is therefore rejected. Claims 22-33, 35, 39, and 41-42 depending from Claim 21, 34, 36, 38, and 40 are therefore rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-36, 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 21, 34, 36, 38, and 40, as discussed above, the Specification as filed does not expressly, implicitly, or inherently disclose “wherein the first data processing device is not configured to control the parking process” as per line 4-5, 5-6, 7-8, 6-7, and 9-10. The scope in the claim language is not clear given the lack of disclosure describing how the first data processing device is not configured to control the parking process. Clarification is required.  Claims 22-33, 35, 39, and 41-42 depending from Claim 21, 34, 36, 38, and 40 are therefore rejected. 
Claim 41 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe second communications interface and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 20180043884 A1).
In Claim 37, Johnson teaches A system of adapting a motor vehicle, comprising (Fig. 1 element 100 vehicle [0002] A system, device, and methods for a parking assistance control unit are disclosed): a parking controller (Fig. 2 element 214 sensor control unit); configured to control a parking process of the motor vehicle ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.); and one or more sensors ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing via a bus or a Controller Area Network (CAN) bus, of the motor vehicle (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices. [0016] Accordingly, the communication path 213 may be provided by a vehicle bus, or combinations thereof, such as for example…a Controller Area Network (CAN) bus configuration)); wherein the parking controller includes a bus communications interface for the wired receiving of the environment sensor data via the bus (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein a first data processing device including a communications module is installed in the motor vehicle (Fig. 5 element 200 parking assistance control unit element 502 communication interface. Fig. 1 element 100 vehicle with element 200 parking assistance control unit), the communications module being configured to receive the environment sensor data in a wired manner, via the bus ([0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices. Fig. 5 element 200 parking assistance control unit element 502 communication interface element 213 communication path), the communications module being configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device. ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30, 34-36, and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20180043884 A1) in view of Genc (US 20130057686 A1).
In Claim 21, Johnson teaches A device for sensing an environment of a motor vehicle, comprising ([0002] A system, device, and methods for a parking assistance control unit are disclosed [0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): a parking controller (Fig. 2 element 214 sensor control unit) configured to control a parking process of the motor vehicle ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.); a first data processing device (Fig. 1 element 200 parking assistance control unit); wherein the first data processing device is not configured to control the parking process; ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.);  one or a plurality of sensors ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking controller has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensors in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0034] through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200. [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).)
Johnson does not expressly disclose, but Genc discloses so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
In this way, the system of Genc includes reporting open parking spots to drivers to save time and fuel ([0003-0004]). Like Johnson, Genc is concerned with monitoring parking spots.
Therefore, from the teachings of Johnson and Genc, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Genc to the system of Johnson since doing so would enhance the system by having the smartphone transmit data related to the parking spot to a remote system.
In Claim 22, Johnson does not expressly disclose, but Genc discloses wherein the second data processing device is configured to transmit the environment sensor data and/or the environment data via the further wireless communications network to the Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
In this way, the system of Genc includes reporting open parking spots to drivers to save time and fuel ([0003-0004]). Like Johnson, Genc is concerned with monitoring parking spots.
Therefore, from the teachings of Johnson and Genc, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Genc to the system of Johnson since doing so would enhance the system by having the smartphone transmit data related to the parking spot to a remote system.
In Claim 23, Johnson teaches wherein the second data processing device includes a mobile user terminal and/or a mobile phone. (Fig. 2 element 222 handheld mobile device)
In Claim 24, Johnson teaches wherein the second data processing device includes a main control unit for a motor vehicle. ([0036] The touch screen 206 operates to provide visual output or graphic user interfaces such as, for example, maps, navigation, entertainment, information, infotainment, and/or combinations thereof.)
In Claim 25, Johnson teaches wherein the parking controller and the first data processing device are switched in parallel with at least one of the respective communications interfaces of the sensors in terms of communications technology, so that the parking controller and the first data processing device are directly connected to the at least one communications interface in each case. ([0045] The handheld mobile device 222…by way of example, may be a device including hardware (for example, chipsets, processors, memory, etc.) for communicatively coupling with the network cloud 218, and also include an antenna for communicating over one or more of the wireless computer networks described herein. [0042] the vehicle network 212 may be communicatively coupled to receive signals from global positioning system satellites. Fig. 2 element 212 vehicle network, element 213 communication path, and element 214 sensor control unit) both the sensor control unit and the parking assistance control unit can be connected to a communication interface. 
In Claim 26, Johnson teaches wherein the parking controller is indirectly connected to at least one of the respective communications interfaces with the aid of the first data processing device in terms of communications technology, so that the environment sensor data transmitted via the at least one communications interface are loop-able through the first data processing device to the parking controller. (Fig. 2 element 214 sensor control unit, element 213 communication path, and element 200 parking assistance control unit [0030] the parking assistance control unit 200 operates to receive input data, and provide data to…the sensor control unit 214)
In Claim 27, Johnson teaches wherein the communications module has a first communications interface for the wired receiving of the environment sensor data (Fig. 2 element 216 sensor data, element 213 communication path, element 200 parking assistance control unit, Fig. 5 element 502 communication interface [0016] Accordingly, the communication path 213 may be provided by a vehicle bus, or combinations thereof, such as for example…a Controller Area Network (CAN) bus configuration), and a second communications interface for the transmission of the environment sensor data and/or the environment data to the second data processing device. (Fig. 2 element 220 antenna, element 222 handheld mobile device [0043] The wireless communication 226, 228 and 230 of the network cloud 218 may be based on one or many wireless communication system specifications. For example, wireless communication systems may operate in accordance with one or more standards specifications including, but not limited to…Bluetooth)
In Claim 28, Johnson teaches wherein the parking controller and/or the first data processing device and/or the second data processing device is/are configured to ascertain dimensions of a free area of the environment and/or dimensions of an area of the environment occupied by a motor vehicle based on the environment sensor data, and to ascertain environment data corresponding to the ascertainment of the respective dimensions. ([0012] FIG. 6 is an example process in the parking assistance control unit of FIG. 2. [0082] the parking assistance control unit at operation 606 determines whether a respective parking zone includes at least one parking location that is available for parking the vehicle. [0087] The availability of a parking location within a parking zone may be based on whether the parking location is not occupied. Other considerations of a parking location availability may also include whether the parking location has dimensions sufficient to receive the vehicle 100, whether due to the space allotted to the parking location, or whether other vehicles have parked such that the vehicle 100 may not fit properly in the parking location.)
In Claim 29, Johnson teaches wherein a position sensor for sensing a position of the motor vehicle is provided ([0049] The geographic information displayed by the navigation graphic user interface 300 may be based at least in part on information provided by GPS systems, and further rendered by mapping applications, which may be provided by servers, such as server 233 (see FIG. 2).), and the first data processing device is configured to transmit position data corresponding to the sensing of the position to the further data processing device ([0042] The antenna 220 may include one or more conductive elements that interact with electromagnetic signals transmitted by global positioning system satellites. The received signals may be transformed into a data signal indicative of the location (for example, latitude and longitude positions), and further indicative of the positioning of the vehicle with respect to road data, in which a vehicle position can be indicated on a map displayed via…the handheld mobile device 222 over wireless communication 230 through the network cloud 218.)
Johnson does not expressly disclose, but Genc discloses so that the second data processing device is able to transmit the position data via the further wireless communications network to the Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
In this way, the system of Genc includes reporting open parking spots to drivers to save time and fuel ([0003-0004]). Like Johnson, Genc is concerned with monitoring parking spots.
Therefore, from the teachings of Johnson and Genc, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Genc to the system of Johnson since doing so would enhance the system by having the smartphone transmit data related to the parking spot to a remote system.
In Claim 30, Johnson teaches wherein the position sensor is integrated into the first data processing device or into the second data processing device. ([0048] the navigation graphic user interface 300 may be presented to a vehicle user through…the handheld mobile device 222)
In Claim 34, Johnson teaches A motor vehicle, comprising: a device for sensing an environment of a motor vehicle, including (Fig. 1 element 100 vehicle [0002] A system, device, and methods for a parking assistance control unit are disclosed [0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): a parking controller (Fig. 2 element 214 sensor control unit); configured to control a parking process of the motor vehicle ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.); a first data processing device (Fig. 1 element 200 parking assistance control unit); wherein the first data processing device is not configured to control the parking process; ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.); one or a plurality of sensors ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking controller has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensors in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0034] through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.  [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and   wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), 
Johnson does not expressly disclose, but Genc discloses so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
In this way, the system of Genc includes reporting open parking spots to drivers to save time and fuel ([0003-0004]). Like Johnson, Genc is concerned with monitoring parking spots.
Therefore, from the teachings of Johnson and Genc, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Genc to the system of Johnson since doing so would enhance the system by having the smartphone transmit data related to the parking spot to a remote system.
In Claim 35, Johnson teaches wherein the communications module is connected by a wired connection only to the particular communications interface of the sensors whose environment sensors are mounted laterally to the right and/or left of the motor vehicle. (Fig. 1 sensor device element 104 left and right of vehicle element 100 [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices. Fig. 5 element 200 parking assistance control unit element 502 communication interface)
In Claim 36, Johnson teaches A method for sensing an environment of a motor vehicle using a device, the method comprising (Fig. 1 element 100 vehicle [0002] A system, device, and methods for a parking assistance control unit are disclosed [0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): sensing an environment of a motor vehicle using environment sensor(s), wherein the device includes ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): a parking controller (Fig. 2 element 214 sensor control unit); configured to control a parking process of the motor vehicle ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.);  a first data processing device (Fig. 1 element 200 parking assistance control unit); wherein the first data processing device is not configured to control the parking process; ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.);one or a plurality of sensors ([0016] A plurality of sensor devices 102, 104, and 106), each having one or a plurality of the environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking controller has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensors in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0034] through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200. [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), Attorney Docket No. BOSC.P11291US/1001057356Second Preliminary Amendmentproviding wired transmitting of environment sensor data corresponding to the sensing with the aid of the respective communications interface of the sensors (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); providing wired receiving of the environment sensor data with the aid of the first data processing device ([0030] the parking assistance control unit 200 operates to receive input data, and provide data to, the vehicle navigation device 202, the sensor control unit 214, and to other devices [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); and transmitting the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network with the aid of the first data processing device to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), 
Johnson does not expressly disclose, but Genc discloses so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.);so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to the Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
In this way, the system of Genc includes reporting open parking spots to drivers to save time and fuel ([0003-0004]). Like Johnson, Genc is concerned with monitoring parking spots.
Therefore, from the teachings of Johnson and Genc, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Genc to the system of Johnson since doing so would enhance the system by having the smartphone transmit data related to the parking spot to a remote system.
In Claim 38, Johnson teaches A system for sensing an environment of a motor vehicle, comprising: a device for sensing an environment of a motor vehicle, including (Fig. 1 element 100 vehicle [0002] A system, device, and methods for a parking assistance control unit are disclosed): a parking controller (Fig. 2 element 214 sensor control unit); configured to control a parking process of the motor vehicle ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.); a first data processing device (Fig. 1 element 200 parking assistance control unit); wherein the first data processing device is not configured to control the parking process; ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.); one or a plurality of sensors ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface 74176139.16U.S. National Stage of PCT/EP2017/069353for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking controller has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensors in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0034] through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200. [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), 
Johnson does not expressly disclose, but Genc discloses so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.); and the Cloud server, which includes a communications interface to receive the environment sensor data and/or the environment data via the further wireless communications network. (Fig. 11 remote system 1104 collects data from these sensor platform vehicles.)
In this way, the system of Genc includes reporting open parking spots to drivers to save time and fuel ([0003-0004]). Like Johnson, Genc is concerned with monitoring parking spots.
Therefore, from the teachings of Johnson and Genc, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Genc to the system of Johnson since doing so would enhance the system by having the smartphone transmit data related to the parking spot to a remote system.
In Claim 39, Johnson does not expressly disclose, but Genc discloses wherein the Cloud server is configured to ascertain dimensions of a free area of the environment and/or dimensions of an area of the environment occupied by a motor vehicle based on the environment sensor data and/or the environment data, and to ascertain environment data that correspond to the ascertainment of the respective dimensions. ([0083] The remote system is enabled to access data bases and does image registration and makes the decision if a parking spot is occupied or not based on the received image)
In this way, the system of Genc includes reporting open parking spots to drivers to save time and fuel ([0003-0004]). Like Johnson, Genc is concerned with monitoring parking spots.
Therefore, from the teachings of Johnson and Genc, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Genc to the system of Johnson since doing so would enhance the system by having the remote system access data to determine if a parking spot is occupied.
In Claim 40, Johnson teaches A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for sensing an environment of a motor vehicle using a device, by performing the following ([0004] one or more processors coupled to the wireless communication interface and in communication with the plurality of sensor devices, the one or more processors for controlling operations of the parking assistance control unit. The memory for storing data and program instructions used by the one or more processors, wherein the one or more processors are configured to execute instructions stored in the memory. The parking assistance device determines whether the parking zone includes at least one parking location that is physically available for parking the vehicle.): sensing an environment of a motor vehicle using environment sensor(s), wherein the device includes ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.): a parking controller (Fig. 2 element 214 sensor control unit); configured to control a parking process of the motor vehicle ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.); a first data processing device (Fig. 1 element 200 parking assistance control unit); Second Preliminary Amendment wherein the first data processing device is not configured to control the parking process; ([0034] Also, through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200.); one or a plurality of sensors ([0016]A plurality of sensor devices 102, 104, and 106), each having one or a plurality of the environment sensor(s) for sensing an environment of a motor vehicle ([0017] The sensor devices 102, 104 and 106 operate to monitor ambient conditions relating to the vehicle 100, including audio, visual, and tactile changes to the vehicle environment.), and a communications interface for the wired transmission of environment sensor data corresponding to the respective sensing (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); wherein the parking controller has a communications interface to receive the environment sensor data in a wired manner (Fig. 2 element 216 sensor data, element 214 sensor control unit, element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), wherein the first data processing device has a communications module to receive the environment sensor data from at least one communications interface of the sensors in a wired manner (Fig. 5 element 200 parking assistance control unit, element 502 communication interface, and element 213 communication path [0034] through the sensor control unit 214, the parking assistance control unit 200 may access sensor data 216 of the audible sensor device 102, sensory input device 104, and video sensor device 106 to operate in autonomous parking operations described herein, directed by the parking assistance control unit 200. [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.), and wherein the communications module is configured to transmit the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).), providing wired transmitting of environment sensor data corresponding to the sensing with the aid of the respective communications interface of the sensors (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.); providing wired receiving of the environment sensor data with the aid of the first data processing device ([0030] the parking assistance control unit 200 operates to receive input data, and provide data to, the vehicle navigation device 202, the sensor control unit 214, and to other devices. [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices. Fig. 5 element 200 parking assistance control unit element 502 communication interface); and transmitting the environment sensor data and/or environment data based on the environment sensor data via a wireless communications network with the aid of the first data processing device to a second data processing device ([0030] the parking assistance control unit 200…communicatively coupled with a network cloud 218 via an antenna 220 and wireless communication 226. In this manner, the parking assistance control unit 200 operates to receive input data, and provide data to…other devices that may communicatively couple via the network 218, including devices such as…a mobile handheld device 222 (a cell phone, a smart phone, a personal digital assistant (PDA) devices, tablet computer, e-readers, laptop computers, etc.).),
Johnson does not expressly disclose, but Genc discloses so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to a Cloud server ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.); so that the second data processing device is able to transmit the environment sensor data and/or the environment data via a further wireless communications network to the Cloud server. ([0007] a communication device that transmits data related to the parking spot to the remote system. [0010] The communication device can be a smartphone.)
In this way, the system of Genc includes reporting open parking spots to drivers to save time and fuel ([0003-0004]). Like Johnson, Genc is concerned with monitoring parking spots.
Therefore, from the teachings of Johnson and Genc, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Genc to the system of Johnson since doing so would enhance the system by having the smartphone transmit data related to the parking spot to a remote system.
In Claim 41, Johnson teaches wherein the first communications interface is a bus communications interface, ([0016] Accordingly, the communication path 213 may be provided by a vehicle bus, or combinations thereof, such as for example…a Controller Area Network (CAN) bus configuration) and the second communications interface is a Wireless Local Area Network (WLAN) or a bluetooth communications interface ([0043] The wireless communication 226, 228 and 230 of the network cloud 218 may be based on one or many wireless communication system specifications. For example, wireless communication systems may operate in accordance with one or more standards specifications including, but not limited to…Bluetooth)
In Claim 42, Johnson teaches wherein the first data processing device is installed separately as an additional hardware component. (Fig. 2 element 200 parking assistance control unit)
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20180043884 A1) in view of Genc (US 20130057686 A1) in further view of Brahner (US 20150156010 A1).
In Claim 31, Johnson teaches and the respective communications interface of the sensors is configured to transmit the encrypted environment sensor data in a wired manner. (Fig. 2 element 216 sensor data and element 213 communication path [0041] the communication path 213 can comprise a combination of conductive traces, conductive wires, connectors, and buses that cooperate to permit the transmission of electrical data signals to components such as processors, memories, sensors, input devices, output devices, and communication devices.)
Johnson does not expressly disclose, but Brahner discloses wherein the sensors is configured to encrypt the environment sensor data ([0008] encrypted data are interchanged between a sensor and a controller via a bus, wherein a piece of information that is necessary for decrypting the interchanged data is provided by a user of the motor vehicle by a portable apparatus.)
In this way, the system of Brahner includes all data interchanged between components coupled to the bus are encrypted to increasing theft prevention ([0003-0013]). Like Johnson, Brahner is concerned with operating a vehicle.
Therefore, from the teachings of Johnson and Brahner, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Brahner to the system of Johnson since doing so would enhance the system by encrypting the data between the components.
Claim 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20180043884 A1) in view of Genc (US 20130057686 A1) in further view of Boss (US 20170146354 A1).
In Claim 32, Johnson does not expressly disclose, but Boss discloses wherein the first data processing device includes an electrical connection for connecting an electrical line in order to be able to supply the first data processing device with electrical energy from a motor vehicle battery. ([0086] Client data processing system 518 provides the data processing capabilities of electric vehicle 506 and is coupled to battery 516)
In this way, the system of Boss includes managing an exchange of an electric vehicle having an insufficient battery charge to reach a user-desired destination with another electric vehicle that has sufficient battery charge to reach the user-desired destination ([0002]). Like Johnson, Boss is concerned with operating a vehicle.
Therefore, from the teachings of Johnson and Boss, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Boss to the system of Johnson since doing so would enhance the system by including a battery.
In Claim 33, Johnson does not expressly disclose, but Boss discloses wherein the first data processing device includes an electrical energy store for the internal electrical energy supply. ([0085] Battery 516 provides the stored energy to propel electric vehicle 506. Battery 516 may be, for example, an exchangeable battery, which may be easily transferred from one electric vehicle to another electric vehicle. [0086] Client data processing system 518 provides the data processing capabilities of electric vehicle 506 and is coupled to battery 516)
In this way, the system of Boss includes managing an exchange of an electric vehicle having an insufficient battery charge to reach a user-desired destination with another electric vehicle that has sufficient battery charge to reach the user-desired destination ([0002]). Like Johnson, Boss is concerned with operating a vehicle.
Therefore, from the teachings of Johnson and Boss, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Boss to the system of Johnson since doing so would enhance the system by including a battery.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664